DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: METHOD OF MANUFACTURING BOAS ENHANCED HEAT TRANSFER SURFACE.
The abstract of the disclosure is objected to because the abstract does not describe a method of manufacturing BOAS enhanced heat transfer surface sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, 12, 14, 16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutjen et al (US 2008/0124214).
Re 1. 	Lutjen discloses providing a seal arc segment (a plurality of turbine outer air seals 90, which comprise a radially outer boundary for the flow of combustion gases through the turbine) defining first and second seal supports (between 100 and 90) at circumferential ends, the seal arc segment further defining radially inner and outer sides, the radially outer side including radially-extending sidewalls (100) and a radially inner surface (a top surface of 90 between 100s) joining the radially-extending sidewalls, the radially-extending sidewalls and the radially inner surface defining a pocket (a space formed by 100-a top surface of 90 between 100s-100); and machining the radially inner surface to have a higher surface roughness than the sidewalls (105s are formed on the surface of 90 and have a higher surface roughness than the sidewalls, which have smooth surface).
	Re 2 & 12.  Lutjen discloses machining circumferentially-extending channels in the radially inner surface (105s forms channels as shown in Fig. 3).
	Re 7. 	Lutjen discloses that the seal arc segment comprises ceramic (103).
Re 9. 	Lutjen discloses that suspending the seal arc segment (90) from a carriage (two vertical U-shaped brackets that are connected to 90 in Fig. 2) defining first and second circumferentially spaced support members, the first support member supporting the first seal support in a first ramped interface (as shown in Fig. 2, one of the vertical U-shaped brackets that are connected to between 100 and 90, as shown in Fig. 3) and the second support member supporting the second seal support in a second ramped interface (as shown in Fig. 2, another of the vertical U-shaped brackets that are connected to between 100 and 90, as shown in Fig. 3).
	Re 10. 	Lutjen discloses that the seal arc segment comprises ceramic (103).
Re 14, 16 & 18. 	See above rejections. 

Allowable Subject Matter
Claims 3-6, 8, 11, 13,1 5, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726